UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM N-CSR ————— CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-06142 THE JAPAN EQUITY FUND, INC. (Exact name of registrant as specified in charter) c/o Daiwa Securities Trust Company One Evertrust Plaza, 9th Floor Jersey City, New Jersey 07302-3051 (Address of principal executive offices) (Zip code) c/o Daiwa Securities Trust Company One Evertrust Plaza, 9th Floor Jersey City, New Jersey 07302-3051 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE:(201) 915-3054 DATE OF FISCAL YEAR END:October31 DATE OF REPORTING PERIOD:October31, 2010 The Japan Equity Fund, Inc. Item1.Reports to Stockholders. General Information (unaudited) The Fund The Japan Equity Fund, Inc. (the "Fund") is a diversified, closed-end management investment company. The investment objective of the Fund is to outperform over the long term, on a total return basis (including appreciation and dividends), the Tokyo Stock Price Index ("TOPIX"), a composite market-capitalization weighted index of all common stocks listed on the First Section of the Tokyo Stock Exchange ("TSE"). The Fund seeks to achieve its investment objective by investing substantially all of its assets in equity securities of companies listed on the TSE or listed on the over-the-counter market in Japan or listed on other stock exchanges in Japan. DaiwaSB Investments (U.S.A.) Ltd. is the Fund's Investment Manager. DaiwaSB Investments Ltd. is the Fund's Investment Adviser. The Fund implements an "active" portfolio management policy, which is an approach that involves quantitative valuation of securities to identify an appropriate universe of securities from which to select investments, with judgmental analysis then applied to this universe to determine the actual investments to be made by the Fund. Stockholder Information The Fund's shares are listed on the New York Stock Exchange ("NYSE"). The Fund understands that its shares may trade periodically on certain exchanges other than the NYSE, but the Fund has not listed its shares on those other exchanges and does not encourage trading on those exchanges. The Fund's NYSE trading symbol is "JEQ". The Fund's daily NAV is available by visiting www.daiwast.com or calling (800)933-3440 or (201)915-3020. Also, the Fund's website includes press releases, a monthly market review and a list of the Fund's top ten industries and holdings. The Fund has also placed its Fund governance documents on its website under the section titled "Information" which includes the Fund's proxy voting policies and procedures, its code of ethics and its audit committee charter. Inquiries Inquiries concerning your registered share account should be directed to the American Stock Transfer & Trust Company (the "Plan Agent") at the number noted on the next page. All written inquiries should be directed to The Japan Equity Fund, Inc., c/o Daiwa Securities Trust Company, One Evertrust Plaza, 9th Floor, Jersey City, NJ 07302-3051. Proxy Voting Policies and Procedures A description of the policies and procedures that are used by the Fund's Manager to determine how to vote proxies relating to the Fund's portfolio securities is available (1)without charge, upon request, by calling collect (201)915-3054; (2)by visiting www.daiwast.com; and (3)as an exhibit to the Fund's annual report on FormN-CSR which is available on the website of the Securities and Exchange Commission (the "Commission") at www.sec.gov. Information regarding how the Manager votes these proxies is now available by calling the same number and is available on the Commission's website. The Fund has filed with the Commission its report on FormN-PX covering the Fund's proxy voting record for the 12-month period ended June30, 2010. Quarterly Portfolio of Investments A Portfolio of Investments is filed with the Commission as of the end of the first and third quarters of each fiscal year on FormN-Q and is available on the Commission's website at www.sec.gov and the Fund's website at www.daiwast.com. Additionally, the Portfolio of Investments may be reviewed and copied at the Commission's Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. The quarterly Portfolio of Investments will be made available without charge, upon request, by calling (201)915-3054. Certifications The Fund's principal executive officer has certified to the NYSE that, as of June2, 2010, he was not aware of any violation by the Fund of applicable NYSE corporate governance listing standards. The Fund also has included the certifications of the Fund's principal executive officer and principal financial officer as required by Section302 and Section906 of the Sarbanes-Oxley Act of 2002 in the Fund's FormN-CSR filed with the Commission for the period of this report. Dividend Reinvestment and Cash Purchase Plan A Dividend Reinvestment and Cash Purchase Plan (the "Plan") is available to provide Stockholders with automatic reinvestment of dividends and capital gain distributions in additional Fund shares. The Plan also allows you to make optional annual cash investments in Fund shares through the Plan Agent. A brochure fully describing the Plan's terms and conditions is available on the Fund's website at www.daiwast.com and from the Plan Agent by calling (866)669-9904 or by writing The Japan Equity Fund, Inc., c/o the American Stock Transfer & Trust Company, 59Maiden Lane, New York, NY 10038. A brief summary of the material aspects of the Plan follows: Who can participate in the Plan? If you wish to participate and your shares are held in your name, you may elect to become a direct participant in the Plan by completing and mailing the Enrollment Authorization form on the back cover of the Dividend Reinvestment and Cash Purchase Plan Brochure to the Plan Agent. However, if your shares are held in the name of a financial institution, you should instruct your financial institution to participate in the Plan on your behalf. If your financial institution is unable to participate in the Plan for you, you should request that your shares be registered in your name, so that you may elect to participate directly in the Plan. May I withdraw from the Plan? If your shares are held in your name and you wish to receive all dividends and capital gain distributions in cash rather than in shares, you may withdraw from the Plan without penalty at any time by contacting the Plan Agent. If your shares are held in the name of a financial institution, you should be able to withdraw from the Plan without a penalty at any time by sending written notice to your financial institution. If you withdraw, you or your financial institution will receive a share certificate for all full shares or, if you wish, the Plan Agent will sell your shares and send you the proceeds, after the deduction of brokerage commissions. The Plan Agent will convert any fractional shares to cash at the then-current market price and send you a check for the proceeds. How are the dividends and distributions reinvested? If the market price of the Fund's shares on the payment date should equal or exceed their net asset value per share, the Fund will issue new shares to you at the higher of net asset value or 95% of the then-current market price. If the market price is lower than the net asset value per share, the Fund will issue new shares to you at the market price. If the dividends or distributions are declared and payable as cash only, you will receive shares purchased for you by the Plan Agent on the NYSE or otherwise on the open market to the extent available. What is the Cash Purchase feature? The Plan participants have the option of making semi-annual investments in Fund shares through the Plan Agent. You may invest any amount from $100 to $5,000 semi-annually. The Plan Agent will purchase shares for you on the NYSE or otherwise on the open market on or about February15th and August15th of each year. Plan participants should send voluntary cash payments to be received by the Plan Agent approximately ten days before the applicable purchase date. The Plan Agent will return any cash payments received more than thirty days prior to the purchase date. You may withdraw a voluntary cash payment by written notice, if the notice is received by the Plan Agent not less than two business days before the investment date. Is there a cost to participate? There are no Plan charges or brokerage charges for shares issued directly by the Fund. However, each participant will pay a service fee of $2.50 for each investment and a pro rata portion of brokerage commissions for shares purchased on the NYSE or on the open market by the Plan Agent. What are the tax implications? The automatic reinvestment of dividends and distributions does not relieve you of any income tax which may be payable (or required to be withheld) on such dividends and distributions. In addition, the Plan Agent will reinvest dividends for foreign participants and for any participant subject to federal backup withholding after the deduction of the amounts required to be withheld. Please note that, if you participate in the Plan through a brokerage account, you may not be able to continue as a participant if you transfer those shares to another broker. Contact your broker or financial institution or the Plan Agent to ascertain what is the best arrangement for you to participate in the Plan. 1 The Japan Equity Fund, Inc. Shareholder Letter (unaudited) November18, 2010 Dear Shareholders: It is our pleasure on behalf of the Board of Directors to present the Annual Report for The Japan Equity Fund, Inc. (the "Fund") for the year ended October31, 2010. Market Review (November 2009 – October 2010) During the twelve months ended October31, 2010, the TOPIX Index ("TOPIX") returned –7.62% (gross of dividends) in Japanese yen ("JPY") terms. The Tokyo market posted performance that was significantly poorer than that of other peer markets in developed countries, with the unending rise in the yen's value undoubtedly a primary factor. The Japanese stock market kicked off the fiscal year by plummeting in the face of a series of large stock offerings and the so-called "Dubai shock". Regarding the former, a number of large companies as well as Japan's mega-banks sought fat capital cushions to help them through the uncertain economic and regulatory climate. The latter, needless to say, was sparked by fears of a default by government-related institutions in Dubai, wherein market participants rushed into comparatively safer assets following declarations of "standstill agreements" by Dubai-related organizations. The Japanese yen was regarded as a safety-net within the currency market, and saw substantial gains as a result. Although Dubai's credit problems abated once the Abu Dhabi government announced its intention to provide financial support, the yen's status as a "safe currency" remained unchanged thereafter. By contrast, the strong rally this past spring stemmed from temporary yen declines as well as from dynamic business activities powered by the replenishment of inventories. The TOPIX reached its highest point during the current review period in April, after which it entered into a downtrend. Expectations of a corporate earnings recovery were at last outstripped by mounting negative factors, notably the sovereign debt problems of countries on the European periphery and the possible tightening of regulations by the Chinese government. These twin concerns were a recurring theme throughout the period. Since the start of 2010, concerns over sovereign debts have loomed large in Greece, although the target of these witch-hunts was subsequently expanded to other countries on the Mediterranean such as Portugal and Spain, and Ireland, with a cheap euro the logical consequence. In China, the macro economy remained in good shape throughout the period, due in part to massive fiscal stimulus measures. However, as a result of the economic boost, some signs of overheating became visible in the real estate markets as well as in production activities. Chinese authorities responded by using administrative tools to cool down the economy and asset markets, including incremental increases in the bank reserve ratio. The Chinese economy, however, continued to post stable growth despite these tighter regulations. In May and June, market sentiment around the globe overshot to the negative side, with most major equity market indices nose-diving nearly simultaneously, and the Tokyo market was no exception. Among the aforementioned negative factors, the Greek sovereign debt problem in particular prompted market participants to begin considering the possibility of a "double-dip" recession scenario, wherein the global economy would head south during the second half of 2010 after a short-lived recovery phase. What made the Tokyo market so exceptional was its lack of a recovery after bottoming out at the end of June; while other markets enjoyed sharp rebounds, the Tokyo market remained weak throughout the rest of the period. Companies continued to raise their earnings guidance amid strong demand from emerging countries and the improved profitability achieved by slashing costs. However, the yen's steady appreciation remained a drag, as a majority of countries, both industrialized and emerging, sought to devalue their currencies in an effort to promote export growth. The Japanese yen rallied amid such conditions (dubbed a "currency war" by the Brazilian Finance Minister), to within a whisker of its record high versus the U.S. dollar (achieved in 1995), although the Japanese Ministry of Finance intervened in the foreign exchange market and sold 2 trillion yen in September. Another negative factor specific to the Tokyo market during the middle of the year was a resurgence in the capital offerings boom. Despite sharp stock price declines, announcements of stock offerings have proliferated, especially since September. In addition, the Japanese corporate sector has been an obstinate net-seller in the stock market since the April to June 2009 period (the nadir of the global credit crisis), even as most companies have strengthened their profitability. Market participants from other sectors have also been unable to fully absorb the increase in the share supply. The TOPIX did not experience any remarkable rebounds through the remainder of the period, and closed the month of October at its low for the entire term. A sector-based review of equity market developments shows that Other Financing Business and cyclical sectors such as Oil & Coal Products and Wholesale Trade performed relatively well, while Mining, Securities & Commodity Futures and Banks were among the worst performers. Other Financing Business was regarded as a beneficiary of the Bank of Japan's generous liquidity injections, while, by contrast, commodities-related stocks such as those in the Oil & Coal Products and Wholesale Trade sectors posted solid returns amid the shift from somewhat discredited fiat currencies to real assets. Each of the losing sectors included companies that undertook massive stock offerings during the period, a fact which speaks for itself. Performance/Attribution Analysis Table1: Net Asset Value ("NAV") performance in comparison with the benchmark (TOPIX), U.S. Dollar ("USD") base Latest 12Months (As of October31, 2010) % Japan Equity Fund (time weighted return) Benchmark (TOPIX) Excess Return Table2: Attribution analysis summary, JPY base (Latest 12Months) (%) Portfolio (Equity Only) –5.36 Benchmark (TOPIX) –7.62 Excess Return Breakdown Sector Selection Stock Selection Others Total Table3: Portfolio Return (equity portion of the Fund's portfolio) vs. Benchmark Return, USDbase (monthly) Portfolio Return Benchmark Return Relative Return (A) (B) (A) – (B) (%) (%) (%) November –0.80 –1.11 December January February –0.28 –0.40 March April –0.26 May –8.32 –8.10 –0.22 June –2.34 –1.38 –0.96 July –0.37 August –2.91 –2.88 –0.03 September October Table4: Attribution Analysis Breakdown, JPY base (Latest 12Months) – (equity portion of Fund's portfolio) Portfolio Weight Benchmark Weight Portfolio Return Benchmark Return Sector Selection Effect Stock Selection Effect % Fishery, Agriculture & Forestry –7.06 Mining –10.66 –41.42 Construction –11.12 –7.52 –0.01 Foods –1.48 –11.50 Textiles & Apparel –4.99 –0.02 Pulp & Paper –4.01 –10.26 Chemicals –3.27 Pharmaceutical –3.48 –4.38 Oil & Coal Products –0.01 Rubber Products –5.10 –3.26 –0.01 –0.02 Glass & Ceramics Products –3.39 –9.34 Iron & Steel –12.21 –17.41 –0.02 Nonferrous Metals –8.14 –4.05 –0.11 Metal Products –5.36 Machinery –5.72 –3.15 –0.04 –0.11 Electrical Appliances –0.59 –2.01 Transport Equipment –5.50 –7.61 –0.02 Precision Instruments –4.60 –12.59 Other Products –16.28 –10.69 –0.08 –0.02 Wholesale Trade Retail Trade –9.69 –7.85 –0.03 –0.14 Banks –19.03 –21.97 Other Financing Business Securities & Commodity Futures –35.19 –34.41 –0.02 Insurance –6.55 –11.58 –0.09 Real Estate –3.55 Land Transportation –11.02 –8.71 –0.14 Marine Transportation –16.02 –2.25 –0.07 –0.04 Air Transportation –17.17 Warehouse & Harbor Trans –5.37 Info & Communication –1.77 –1.39 –0.01 –0.04 Electric Power & Gas –10.57 –1.80 –0.09 –0.13 Services –11.76 –3.24 –0.03 –0.11 Total –5.36 –7.62 Commentary: As shown in Table1, the NAV of the Fund rose by 5.55% in USDterms during the twelve months from November 2009 to October 2010, while the benchmark TOPIX advanced 2.46% in USDterms. As a result, the portfolio outperformed the benchmark by 3.09%. Table2 shows that the performance of the equity portion of the portfolio, excluding expenses and some cash positions in JPY terms, was –5.36% versus –7.62% for the benchmark, which translates into outperformance of 2.26% on this basis. Relative to the TOPIX, the sector selection effect was +0.40%, while the stock selection effect was +1.86% (see Table4). Overweight positions in Electric Appliances (+0.15%) and Wholesale Trade (+0.13%), as well as an underweight in Mining (+0.13%) contributed positively. During the period, high-tech manufacturers continued to report strong earnings in tandem with the global economic recovery. Robust commodity prices have been favorable to companies in the Wholesale Trade sector. However, a major company in the Mining sector executed a massive equity offering during the period, and the sector as a whole underperformed substantially. The stock selection effect was net positive, with major contributors consisting of successful stock picks in the Chemicals (+0.54%), Banks (+0.30%) and Foods (+0.24%) sectors. Major positive contributors for the year were Kuraray Co., Ltd. in Chemicals, Hitachi, Ltd. in Electric Appliances, and Mitsui Fudosan Co., Ltd. in Real Estate. Among benchmark stocks, the portfolio's non-holding of Fanuc Ltd. in Electric Appliances contributed negatively. Specifically, Kuraray has a robust product line, which includes polarized film materials used in liquid crystal displays (LCD) that have remained immune from the fluctuating LCD cycle. Despite the fact that it raised capital through a stock offering last autumn, Hitachi has improved its profitability through the divestiture of non-core business units such as LCD panels and logic IC manufacturing subsidiaries. Mitsui Fudosan, a representative of Japanese real estate companies, was a beneficiary of the Bank of Japan's loose monetary policies. Outlook & Strategy The fiscal year ended October 2010 was a tough one for Japanese equity investors. However, going forward we are not at all pessimistic about the prospects for the Tokyo market, as we cannot find many factors that would contribute to further downside momentum in the market at this time. Underperformance of the Tokyo market The recent poor performance of the Japanese market seems to have stemmed from a peculiar combination of factors. First, the JPY has continued to strengthen against the USD, due in part to the halt in foreign exchange interventions since mid-September as well as expectations related to the Fed's announcement of its second round of quantitative easing, or "QE2". As a result, market participants have not been reassured by the yen's steady rise. Second, supply and demand conditions in the stock market remain difficult. Despite sharp stock price declines, new offerings have continued to pour into the market. The Japanese corporate sector has been an obstinate net-seller in the stock market since the April to June quarter of 2009 (the nadir of the global credit crisis), even as most companies have strengthened their profitability and balance sheets. Market participants from other sectors have been unable to fully absorb this increase in share supply. Temporary Slowdown of the Japanese economy The Japanese economy is likely to slow down to zero or even negative growth in the current period (October to December 2010), due to the setback in consumption that followed the expiration of ecology car incentive programs and the hike in cigarette prices, as well as weak export performance attributable to the yen's appreciation. This economic weakness should only prove temporary, however, and, as such, should not be taken too seriously. At the same time, this weakness has amply demonstrated the problems inherent in relying on incentives-based stimuli as a matter of economic policy. Faced with an inevitable economic slowdown, the Japanese government is preparing a supplementary budget of 5 trillion yen, 3.5 trillion yen of which could support economic growth as early as the first half of 2011. Cheap valuations Despite the aforementioned drags on the Tokyo stock market, equities remain cheap, with an average dividend yield of more than 2% and price-to-book ratio of around 1:1. Even the price-to-earnings ratio (15 times) does not appear to be all that rich, considering the sharp yen appreciation that remains underway. Indeed, if the foreign exchange markets would stabilize, a majority of Japanese manufacturers could adjust themselves to these new conditions by shifting production sites overseas and procuring more components from abroad. Resumption of share buybacks We have previously mentioned that stock repurchases have not risen in tandem with the overall corporate earnings recovery. However, recent developments provide a glimmer of hope, as some companies (Canon Inc., KDDI Corp., and Ono Pharmaceutical Co., Ltd.) have resumed buying back outstanding shares. These companies have been able to report stable cash flows thanks to the strength of their positions in their respective industries. Such actions have been welcomed by market participants, many of whom have become fed up with companies' hesitation to add shareholder value; each of these companies has posted a strong share price gain since announcing their buybacks). Many Japanese companies have also been hoarding cash over the past several years, and we expect more of them to begin buying back shares and raising dividends, albeit gradually. Possible peak in momentum of emerging countries As we consider our investment strategy over a one year time horizon, we should not neglect to prepare for the possibility that the currently thriving emerging market economies could lose momentum or, in the worst case scenario, enter a downtrend. China seems intent on taking decisive action to avoid both frothy economic conditions and inflation on its home turf, although its battle against inflationary pressures could wind up stifling the economy overall. The emerging countries in Southeast Asia also face risks of their own. For example, the recent increase in consumer demand, especially for durable goods such as motorcycles, has primarily been supported by an expansion of consumer credit, and such a benign situation is not likely to persist indefinitely. Although cyclical names related to these areas have been winners in the Tokyo market thus far, market preferences would reverse entirely if this pessimistic scenario is realized. In such a case, Japanese domestic demand-related companies—long-standing laggards—may find some degree of favor in the market. With regard to sector strategy, we continue to overweight cyclical stocks despite their recent outperformance. In particular, we will maintain overweight in Information Technology and Industrials, as the corporate earnings outlook for cyclical sectors remains far better than that of domestic demand-dependent sectors, even when taking the strength of the yen into consideration. We also increased our weight in Financials further in October, after bank stocks took a nosedive amid the uncertainty surrounding the discussion of new regulations targeting global financial giants. We consider the market reaction to this to have been excessive, and expect these stocks to rebound shortly. We will not change our underweights of defensive and domestic demand-related sectors (Utilities and Consumer Staples). However, although Consumer Staples have grown more attractive following their extended underperformance, the sector may take some time to recover amid the weak sentiment of Japanese consumers. Fund Performance During the year ended October31, 2010, the Fund's market price on the New York Stock Exchange ("NYSE") ranged from a low of $4.74 per share on November19, 2009 to a high of $6.02 on April14, 2010. The Fund's NYSE market price closed at $5.44 per share on October31, 2010. The NYSE market price in relation to the Fund's net asset value per share during the year ended October31, 2010, ranged from a high discount of 17.22% on November30, 2009 to a low discount of 8.29% on April6, 2010, and ended the period at a discount of 13.65%. The Fund has not invested in derivative securities. Although foreign currency hedging is permitted, the Fund has not engaged in any foreign currency hedging. Portfolio Management Mr.Koichi Ogawa, CFA, is the Executive Director and Chief Portfolio Manager of DaiwaSB Investments Ltd. ("DSBI") for all international clients. A senior member of the Investment Policy Committee (IPC) of DSBI, Mr.Ogawa has 38years of investment experience and has been responsible for Japan stock selection since 1984. He spent nine years with Daiwa Securities as an institutional research analyst and three years in New York analyzing U.S. securities. He graduated from Tohoku University with a B.A. in law in 1972. Mr.Naoto Nagai, CFA, is a Senior Portfolio Manager and International Clients Group Leader, with a total of 14years of experience in the Japanese and global equity markets. Prior to joining DaiwaSB Investments in 2006, he was a fund manager and research analyst at Resona Trust Company Japan. In 1996 he earned an MBA from the University of Rochester and in 1991 he graduated from the University of Osaka Prefecture with a B.S. in chemistry. He assumed the day-to-day portfolio management responsibilities for the Fund, effective October18, 2006. Effective November2, 2009, Mr.Takahiro Ueno, CFA/CMA, a Senior Portfolio Manager with 15years of experience joined the investment management team. Prior to joining DaiwaSB Investments in 2001, he was a fixed income trader at Sumitomo Bank. In 1995 he earned a B.S. degree in engineering from Kyoto University. We thank you for your support of The Japan Equity Fund, Inc. and your continued interest in the Japanese economy and marketplace. Sincerely, /s/ Yoshihiro Fujisawa /s/ Yoshiaki Uematsu YOSHIHIRO FUJISAWA Chairman of the Board YOSHIAKI UEMATSU President 2 The Japan Equity Fund, Inc. Portfolio of Investments October31, 2010 COMMON STOCKS—97.81% Shares Value Shares Value Banks—8.86% Construction—1.41% Mitsubishi UFJ Financial Daiwa House Industry Group, Inc. $ Co., Ltd. $ Mizuho Financial Sumitomo Forestry Co., Group, Inc. Ltd. The Bank of Yokohama, Toshiba Plant Systems & Ltd. Services Corp. The Chiba Bank, Ltd. The Sumitomo Trust & Cosmetics—0.43% Banking Co., Ltd. Mandom Corp. Electric Appliances—14.35% Building Materials—0.51% CanonInc. Central Glass Co., Ltd. Foster Electric Co., Rinnai Corp. Ltd. Fujitsu Ltd. Chemicals—4.94% Hamamatsu Photonics Asahi Kasei Corp. K.K. Fujifilm Holdings Corp. Hitachi Ltd. Kureha Corp. Kyocera Corp. Nihon Parkerizing Co., Mitsubishi Electric Ltd. Corp. Shin-Etsu Chemical Co., Murata Manufacturing Ltd. Co., Ltd. Shiseido Co., Ltd. Nidec Corp. Ube Industries, Ltd. Omron Corp. Panasonic Corp. Communication—3.94% Sharp Corp. NTT Corp. Sony Corp. NTT DoCoMo, Inc. Stanley Electric Co., Ltd. Yamatake Corp. See accompanying notes to financial statements. 3 The Japan Equity Fund, Inc. Portfolio of Investments (continued) October31, 2010 COMMON STOCKS (continued) Shares Value Shares Value Electric Power & Gas—1.71% Machinery—4.81% Electric Power Ebara Corp.* $ Development Co.,Ltd. $ Komatsu Ltd. Tokyo Electric Power Makita Corp. Co., Inc. Mitsubishi Heavy Industries, Ltd. Foods—2.19% Ricoh Co., Ltd. Ajinomoto Co., Inc. Kirin Holdings Co.,Ltd. Marine Transportation—0.76% Mitsui O.S.K. Lines, Glass & Ceramic Products—1.22% Ltd. Asahi Glass Co., Ltd. Media—0.54% Insurance—4.16% Fuji Media Holdings, MS&AD Insurance Inc. Group Holdings, Inc. Metal Products—0.87% T&D Holdings Inc. JS Group Corp. Tokio Marine Holdings, Non-Ferrous Metals—2.55% Inc. Sumitomo Electric Industries, Ltd. Iron & Steel—2.44% Sumitomo Metal JFE Holdings, Inc. Mining Co., Ltd. Kobe Steel, Ltd. Oil & Gas Extraction—1.41% Land Transportation—3.59% JX Holdings, Inc. East Japan Railway Co. Other Financing Business—2.03% Hitachi Transport Credit Saison Co., Ltd. System, Ltd. Orix Corp. Nippon Express Co., Ltd. Other Products—1.01% Yamato Holdings Co., Nintendo Co., Ltd. Ltd. Toppan Printing Co., Ltd. See accompanying notes to financial statements. 4 The Japan Equity Fund, Inc. Portfolio of Investments (continued) October31, 2010 COMMON STOCKS (continued) Shares Value Shares Value Packaging—0.27% Retail Trade—3.96% Fuji Seal International, ABC-Mart Inc. $ Inc. $ DCM Holdings Co., Pharmaceutical—4.42% Ltd. Astellas Pharma Inc. J. Front Retailing Daiichi Sankyo Co., Co., Ltd. Ltd. Nitori Co., Ltd. Kyorin Holdings, Inc. Saint Marc Holdings Miraca Holdings Inc. Co., Ltd. Mitsubishi Tanabe Seven & I Holdings Pharma Corp. Co., Ltd. Rohto Pharmaceutical Shimachu Co., Ltd. Co., Ltd. Xebio Co., Ltd. Takeda Pharmaceutical Co., Ltd. Rubber Products—1.06% Tsumura & Company Bridgestone Corp. Securities—1.09% Precision Instruments—1.79% Nomura Holdings Inc. BML, Inc. Services—1.07% Citizen Watch Co., Ltd. Nichii Gakkan Co. Shimadzu Corp. NTT Data Corp. Secom Co., Ltd. Pulp & Paper—0.39% Oji Paper Co., Ltd. Software—0.34% Real Estate—2.55% Sumisho Computer Mitsui Fudosan Co., Systems Corp. Ltd. Textile & Apparel—1.37% Sumitomo Realty & Kuraray Co., Ltd. Development Co., Ltd. See accompanying notes to financial statements. 5 The Japan Equity Fund, Inc. Portfolio of Investments (concluded) October31, 2010 COMMON STOCKS (concluded) SHORT-TERM INVESTMENTS—0.03% Shares Value Principal Amount (000) Value Transportation Equipment—9.91% U.S. DOLLAR TIME DEPOSIT—0.03% Aisin Seiki Co., Ltd. $ $ 29 JPMorgan Chase Bank, Honda Motor Co., Ltd. 0.10%, due 11/1/10 Kawasaki Heavy (Cost—$28,647) $ Industries, Ltd. Total Investments—97.84% Mazda Motor Corp. (Cost—$90,419,121) Nissan Motor Co., Ltd. Other assets less liabilities—2.16% Shimano Inc. NET ASSETS (Applicable to Toyota Industries Corp. 14,446,336 shares of capital stock Toyota Motor Corp. outstanding; equivalent to $6.30 TS Tech Co., Ltd. per share)—100.00% $ Wholesale Trade—5.86% *Non-income producing securities. Hitachi High- Technologies Corp. Mitsubishi Corp. Mitsui & Co., Ltd. Sumitomo Corp. Total Common Stocks (Cost—$90,390,474) See accompanying notes to financial statements. 6 The Japan Equity Fund, Inc. EQUITY CLASSIFICATIONS HELD October 31, 2010 TEN LARGEST EQUITY POSITIONS HELD October 31, 2010 Percent of Percent of Industry Net Assets Issue Net Assets Electric Appliances % Mitsubishi UFJ Financial Group, Transportation Equipment Inc. % Banks Honda Motor Co., Ltd. Wholesale Trade Toyota Motor Corp. Chemicals Mitsubishi Corp. Machinery Panasonic Corp. Pharmaceutical Mitsui Fudosan Co., Ltd. Insurance NTT Corp. Retail Trade Tokio Marine Holdings, Inc. Communication JFE Holdings, Inc. Land Transportation Ajinomoto Co., Inc. Real Estate Non-Ferrous Metals Iron & Steel Foods Other Financing Business Precision Instruments Electric Power & Gas Construction Oil & Gas Extraction Textile & Apparel Glass & Ceramic Products Securities Services Rubber Products Other Products Metal Products Marine Transportation Media Building Materials Cosmetics Pulp & Paper Software Packaging See accompanying notes to financial statements. 7 The Japan Equity Fund, Inc. Statement of Assets and Liabilities October31, 2010 Assets Investment in securities, at value (cost—$90,419,121) $ Cash denominated in foreign currency (cost—$1,344,095) Interest and dividends receivable Prepaid expenses Total assets Liabilities Payable for management fees Payable for advisory fees Payable for other affiliates Audit and tax services Accrued expenses and other liabilities Total liabilities Net Assets $ Net Assets consist of: Capital stock, $0.01 par value per share; total 30,000,000 shares authorized; 14,446,336 shares issued and outstanding $ Paid-in capital in excess of par value Undistributed net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized depreciation on investments and other assets and liabilities denominated in foreign currency ) Net assets applicable to shares outstanding $ Net Asset Value Per Share $ See accompanying notes to financial statements. 8 The Japan Equity Fund, Inc. Statement of Operations For the Year Ended October 31, 2010 Investment income: Dividends (net of withholding taxes of $124,182) $ Interest Total investment income Expenses: Administration fee Custodian fees and expenses Investment advisory fee Investment management fee Audit and tax services Legal fees and expenses Reports and notices to stockholders Directors' fees and expenses Insurance expense Transfer agency fee and expenses Other Total expenses Net investment income Realized and unrealized gains (losses) from investment activities and foreign currency transactions: Net realized losses on investments ) Net realized foreign currency transaction gains Net change in unrealized appreciation on investments in equity securities Net change in unrealized appreciation on short-term investments and other assets and liabilities denominated in foreign currency Net realized and unrealized gains from investment activities and foreign currency transactions Net increase in net assets resulting from operations $ 9 The Japan Equity Fund, Inc. Statement of Changes in Net Assets For the Years Ended October31, Increase (decrease) in net assets from operations: Net investment income $ $ Net realized gain (loss) on: Investments ) ) Foreign currency transactions Net change in unrealized appreciation (depreciation) on: Investments in equity securities Translation of short-term investments and other assets and liabilities denominated in foreign currency ) Net increase in net assets resulting from operations Dividends to stockholders from: Net investment income ) ) From capital stock transactions: Sale of capital stock resulting from: Reinvestment of dividends Net increase in net assets Net assets: Beginning of year End of year (including undistributed net investment income of $539,475 and $532,035, respectively) $ $ See accompanying notes to financial statements. 10 The Japan Equity Fund, Inc. Notes to Financial Statements Organization and Significant Accounting Policies The Japan Equity Fund, Inc. (the "Fund") was incorporated in Maryland on July12, 1990 under its former name "The Japan Emerging Equity Fund, Inc." and commenced operations on July24, 1992. It is registered with the Securities and Exchange Commission as a closed-end, diversified management investment company. The following significant accounting policies are in conformity with accounting principles generally accepted in the United States of America ("GAAP") for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the amounts and disclosures in the financial statements. Actual reporting results could differ from those estimates. Valuation of Investments—Securities which are listed on the Tokyo Stock Exchange, or listed on the overthe-counter market in Japan, or listed on other exchanges in Japan and for which market quotations are readily available, are valued at the last reported sales price available to the Fund at the close of business on the day the securities are being valued or, lacking any such sales, at the last available bid price. In instances where quotations are not readily available or where the price as determined by the above procedures is deemed not to represent fair market value, fair value will be determined in such manner as the Board of Directors (the "Board") may prescribe. Short-term investments having a maturity of 60days or less are valued at amortized cost, except where the Board determines that such valuation does not represent the fair value of the investment. All other securities and assets are valued at fair value as determined in good faith by, or under the direction of, the Board. Foreign Currency Translation—The books and records of the Fund are maintained in U.S. dollars as follows: (1)the foreign currency market value of investment securities and other assets and liabilities stated in Japanese yen are translated at the exchange rates prevailing at the end of the period; and (2)purchases, sales, income and expenses are translated at the rate of exchange prevailing on the respective dates of such transactions. The resulting exchange gains and losses are included in the Statement of Operations. The Fund does not isolate the effect of fluctuations in foreign exchange rates from the effect of fluctuations in the market price of securities. The Fund intends to determine net asset value based on valuations made as of 5:00p.m. Tokyo time, on each day. Tax Status—The Fund intends to continue to distribute substantially all of its taxable income and to comply with the minimum distribution and other requirements of the Internal Revenue Code of 1986 applicable to regulated investment companies. Accordingly, no provision for federal income taxes is required. As of October31, 2010, the Fund did not have any unrecognized tax benefits. The Fund's federal tax returns for the current and prior three fiscal years remain subject to examination by the Internal Revenue Service. The Fund is not subject to any Japanese income, capital gains or other taxes except for withholding taxes on certain income, generally imposed at rates of 7% on interest and dividends, paid to the Fund by Japanese corporations. Investment Transactions and Investment Income—Investment transactions are recorded on the trade date (the date upon which the order to buy or sell is executed). Realized and unrealized gains and losses from security and foreign currency transactions are calculated on the identified cost basis. Dividend income and corporate actions are recorded generally on the ex-date, except for certain dividends and corporate actions from Japanese securities which may be recorded after the ex-date, as soon as the Fund acquires information regarding such dividends or corporate actions. Interest income is recorded on an accrual basis. Dividends and Distributions to Stockholders—The Fund records dividends and distributions payable to its stockholders on the ex-dividend date. The amount of dividends and distributions from net investment income and net realized capital gains are determined in accordance with federal income tax regulations, which may differ from GAAP. These book basis/tax basis ("book/tax") differences are either considered temporary or permanent in nature. To the extent these differences are permanent in nature, such amounts are reclassified within the capital accounts based on their federal tax basis treatment; temporary differences do not require reclassifications. Dividends and distributions which exceed net investment income and net realized capital gains for tax purposes are reported as distributions of paid-in-capital. Fair Value Measurements—In accordance with the authoritative guidance on fair value measurements and disclosures under GAAP, the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level3 measurements). The guidance establishes three levels of fair value hierarchy as follows: Level1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; Level2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; Level3 — Inputs that are unobservable. A financial instrument's level within the fair value hierarchy is based upon the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes "observable" requires significant judgment by the Manager. The Manager considers observable data to be market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The following is a summary of the inputs used as of October31, 2010 in valuing the Fund's investments carried at value: Valuation Inputs Investments in Securities Level1—Quoted Prices $ Level2—Other Significant Observable Inputs — Level3—Significant Unobservable Inputs — Total $ As all assets of the Fund are classified as Level1, no reconciliation of Level3 assets as of October31, 2010 is presented. No significant transfers between Level1 or Level2 fair value measurements occurred during the year ended October31, 2010. All portfolio holdings designated as Level1 are disclosed individually in the Portfolio of Investments (POI). Please refer to the POI for industry classifications of the portfolio holdings. Investment Manager and Investment Adviser The Fund has an Investment Management Agreement with DaiwaSB Investments (U.S.A.) Ltd. (the "Manager"). DaiwaSB Investments Ltd. ("DSBI" or the "Adviser"), an affiliate of the Manager, acts as the Fund's investment adviser pursuant to an Investment Advisory Agreement between the Manager and DSBI. For such investment services, the Fund is obligated to pay the Manager a monthly fee at an annual rate of 0.60% of the first $20million, 0.40% of the next $30million, and 0.20% of the excess over $50million of the Fund's average weekly net assets, of which 60% of this fee is paid by the Manager to DSBI. In addition, the Fund has agreed to reimburse the Manager and the Adviser for all out-of-pocket expenses related to the Fund. For the year ended October31, 2010, no such expenses were paid to the Manager or the Adviser. At October31, 2010, the Fund owed $27,538 to both the Manager and the Adviser. Administrator and Custodian and Other Related Parties Daiwa Securities Trust Company ("DSTC"), an affiliate of the Adviser, provides certain administrative services to the Fund, for which the Fund pays to DSTC a monthly fee at an annual rate of 0.20% of the first $60million of the Fund's average weekly net assets, 0.15% of the next $40million and 0.10% of the excess over $100million, with a minimum annual fee of $120,000. In addition, as permitted by the Administration Agreement, the Fund reimburses the Administrator for its out-of-pocket expenses related to the Fund. For the year ended October31, 2010, no such expenses were paid to the Administrator. The Board of Directors of the Fund has also approved the payment of the administrative compliance expense for the Fund in the amount of $75,000 per annum to DSTC, for services provided by DSTC staff in implementing the Fund's compliance management system and the Fund's compliance review program. This amount is included in the administration fee in the Fund's Statement of Operations. DSTC also acts as custodian for the Fund's assets and has appointed Sumitomo Mitsui Banking Corporation (the "Sub-Custodian"), an affiliate of the Manager, to act as the sub-custodian for all of the cash and securities of the Fund held in Japan. As compensation for its services as custodian, DSTC receives a monthly fee and reimbursement of out-of-pocket expenses. Such expenses include fees and out-of-pocket expenses of the Sub-Custodian. During the year ended October31, 2010, DSTC and the Sub-Custodian earned $46,160 and $191,208, respectively, as compensation for custodial service to the Fund. At October31, 2010, the Fund owed $14,283, $6,250 and $4,125 to DSTC for administration, compliance and custodian fees, respectively, excluding fees and expenses of $15,000 payable to the Sub-Custodian. During the year ended October31, 2010, the Fund paid or accrued $67,893 for legal services in connection with the Fund's on-going operations to a law firm to which the Fund's Assistant Secretary is a consultant. Investments in Securities and Federal Income Tax Matters For federal income tax purposes, the cost of securities owned at October31, 2010 was $90,640,567, excluding short-term interest bearing investments. At October31, 2010, the net unrealized depreciation of investments for federal income tax purposes, excluding short-term securities, of $(1,679,126) was composed of gross appreciation of $6,667,858 for those investments having an excess of value over cost, and gross depreciation of $8,346,984 for those investments having an excess of cost over value. For the year ended October31, 2010, total aggregate purchases and sales of portfolio securities, excluding short-term securities, were $37,243,796 and $37,427,635, respectively. In order to present undistributed net investment income, accumulated net realized loss and paid-in-capital on the Statement of Assets and Liabilities that more closely represent their tax character, certain adjustments have been made to undistributed net investment income, accumulated net realized loss on investments and paid-in-capital. For the year ended October31, 2010, the adjustments were to increase net investment income by $119,795 and decrease realized loss by $12,525,549 and paid-in capital in excess of par value by $12,645,344 primarily related to the reclassification of realized foreign currency gains and the expiration of capital loss carryforwards. Net investment income, net realized losses and net assets were not affected by this change. 11 The Japan Equity Fund, Inc. Notes to Financial Statements (concluded) The tax basis components of distributable earnings differ from the amounts reflected in the Statement of Assets and Liabilities by temporary book/tax differences primarily arising from investments in passive foreign investment companies. As of October31, 2010, the components of accumulated earnings (deficit) on a tax basis were as follows: Undistributed Unrealized Net Investment Income Accumulated Net Realized Loss Appreciation/Depreciation During the current year, $12,645,344 of capital loss carryforwards expired. At October31, 2010, the Fund had a remaining capital loss carryover of $21,089,981, of which $5,263,332 expires in the year 2011, $3,410,154 expires in the year 2016, $10,922,220 expires in the year 2017 and $1,494,275 expires in the year 2018 available to offset future net capital gains. The tax character of distributions paid was as follows: October31, 2010 October31, 2009 Ordinary Income $ $ Long-term Capital Gains — — Total $ $ Capital Stock There are 30,000,000 shares of $0.01 par value common stock authorized. During the year ended October31, 2010, 5,136 shares were issued on December30, 2009 at the reinvestment price of $5.21. The net asset value per share on that date was $6.02. Of the 14,446,336 shares of the Fund outstanding at October31, 2010, Daiwa Securities America Inc., an affiliate of the Manager, Adviser and DSTC, owned 15,025 shares. Subsequent Event On December9, 2010, a dividend was declared by the Board. The distribution of $0.055 per share is payable on December30, 2010, to shareholders of record at the close of business on December20, 2010. The ex-dividend date is December16, 2010. 12 The Japan Equity Fund, Inc. Financial Highlights Selected data for a share of capital stock outstanding during each year is presented below: For the Years Ended October 31, Net asset value, beginning of year $ Net investment income Net realized and unrealized gains (losses) on investments and foreign currency transactions ) Net increase (decrease) in net asset value resulting from operations ) Less: dividends and distributions to shareholders Net investment income ) ) — ) ) Net asset value, end of year $ Per share market value, end of year $ Total investment return:(a) Based on market price at beginning and end of year, assuming reinvestment of dividends % % )% )% )% Based on net asset value at beginning and end of year, assuming reinvestment of dividends % % )% % % Ratios and supplemental data: Net assets, end of year (in millions) $ Ratios to average net assets of: Expenses % Net investment income % Portfolio turnover % (a) Total investment return based on market value is calculated assuming the shares of the Fund's common stock were purchased at the closing market price as of the beginning of the year, dividends, capital gains and other distributions were reinvested as provided for in the Fund's dividend reinvestment plan and then sold at the closing market price per share on the last day of the period. The computation does not reflect any sales commission investors may incur in purchasing or selling shares of the Fund. The total investment return based on the net asset value is similarly computed except that the Fund's net asset value is substituted for the closing market value. 13 The Japan Equity Fund, Inc. Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of The Japan Equity Fund, Inc. In our opinion, the accompanying statement of assets and liabilities, including the portfolio of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The Japan Equity Fund, Inc. (the "Fund") at October31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at October31, 2010 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP New York, New York December20, 2010 14 The Japan Equity Fund, Inc. Tax Information (unaudited) The Fund is required by SubchapterM of the Internal Revenue Code of 1986, as amended, to advise you within 60days of the Fund's fiscal year end (October31, 2010) as to the federal tax status of any distributions received by you during such fiscal year. On December9, 2010, the Board of Directors of the Fund approved a total distribution of $0.055 per share which represents a dividend from ordinary income. There is no foreign tax deduction or credit available to shareholders for calendar year 2010. The information reported herein may differ from the information and distributions taxable to the shareholders for the calendar year ending December31, 2010. The information necessary to complete your income tax returns will be included with your Form1099-DIV to be received under separate cover in January 2011. Shareholders are strongly advised to consult their own tax advisors with respect to the tax consequences of their investment in the Fund. 15 The Japan Equity Fund, Inc. Information Concerning Directors and Officers (unaudited) The following table sets forth information concerning each of the Directors and Officers of the Fund. The Directors of the Fund will serve for terms expiring on the date of subsequent Annual Meetings of Stockholders in the year 2012 for ClassI Directors, 2013 for ClassII Directors and 2011 for ClassIII Directors, or until their successors are duly elected and qualified. Name (Age) and Address of Directors/Officers Principal Occupation or Employment and Directorships in Publicly Held Companies During Past Five Years Director or Officer of Fund Since Number of Funds in Fund Complex for Which Director Serves (1) Directors Austin C. Dowling (78) 672 Medford Leas Medford, NJ 08055 Retired; Director, The Thai Capital Fund, Inc., since 1990; Director, The Singapore Fund, Inc., since 2000. ClassIII Director since 1992 3 *Yoshihiro Fujisawa (57) One Evertrust Plaza Jersey City, NJ 07302-3051 Chairman and President, Daiwa Securities Trust Company, since April 2008; General Manager, Daiwa Investor Relations Co. Ltd., from 2006 to 2008; General Manager, Daiwa Securities SMBC Principal Investments Co. Ltd., from 2005 to 2006; Managing Director, Daiwa Europe Property Plc., from 2004 to 2005. Chairman of the Board and ClassI Director since 2008 1 Martin J. Gruber (73) 229 South Irving Street Ridgewood, NJ 07450 Professor Emeritus and Scholar in Residence, Leonard N. Stern School of Business, New York University, since 2010; previously Professor of Finance, from 1965 to 2010; Director, The Thai Capital Fund, Inc., since 2000; Director, The Singapore Fund, Inc., since 2000; Trustee, DWS Scudder Mutual Funds, from 1992 to 2008; Trustee, C.R.E.F., from 2001 to 2005 and Chairman from 2003 to 2005; Director, National Bureau of Economic Research, since 2005. ClassI Director since 1992 3 David G. Harmer (67) 10911 Ashurst Way Highlands Ranch, CO 80130-6961 Retired; Director of Community and Economic Development, City of Ogden, from July 2005 to October 2008; Public Services Department Director, City of Ogden, from February 2005 to July 2005; Executive Director, Department of Community and Economic Development for the State of Utah, from May 2002 to January 2005; Director, The Thai Capital Fund, Inc., since 2000; Director, The Singapore Fund, Inc., since 1996. ClassII Director since 1997 3 Richard J. Herring (64) 327 South Roberts Road Bryn Mawr, PA 19010 Jacob Safra Professor of International Banking and Professor, Finance Department, The Wharton School, University of Pennsylvania, since July 1972; Co-Director, Wharton Financial Institutions Center, since July 2000; Director, Lauder Institute of International Management Studies, from July 2000 to June 2006; Director, The Thai Capital Fund, Inc., since 2007; Director, The Singapore Fund, Inc., since 2007; Trustee, DWS Scudder Mutual Funds (and certain predecessor funds), since 1990; Co-chair of the Shadow Financial Regulatory Committee, since 2000; Executive Director of the Financial Economists Roundtable, since 2008. ClassIII Director since 2007 3 Rahn K. Porter (56) 944 East Rim Road Franktown, CO 80116 Senior Vice President and Treasurer, Qwest Communications International Inc., since June 2008; Senior Vice President of Investor Relations, Qwest Communications International Inc., from September 2007 to June 2008; Vice President of Finance, Qwest Communications International Inc., from March 2003 to September 2007; Director, The Thai Capital Fund, Inc., since 2007; Director, The Singapore Fund, Inc., since 2007. ClassII Director since 2007 3 16 The Japan Equity Fund, Inc. Information Concerning Directors and Officers (unaudited) (concluded) Name (Age) and Address of Directors/Officers Principal Occupation or Employment and Directorships in Publicly Held Companies During Past Five Years Director or Officer of Fund Since Number of Funds in Fund Complex for Which Director Serves (1) Officers Yoshiaki Uematsu (52) 32 Old Slip New York, NY 10005 President and Chief Executive Officer, DaiwaSB Investments (USA) Ltd., since April 2009; Managing Director and Chief Compliance Officer, DaiwaSB Investments (USA) Ltd. from 2002 to 2009. President of the Fund since April 2009 — John J. O'Keefe (51) One Evertrust Plaza Jersey City, NJ 07302-3051 Vice President, Fund Accounting Department of Daiwa Securities Trust Company, since 2000; Vice President and Treasurer, The Thai Capital Fund, Inc. and The Singapore Fund, Inc., since June 2000. Vice President and Treasurer of the Fund since 2000 — Yuko Tatezawa (32) One Evertrust Plaza Jersey City, NJ 07302-3051 Vice President, Daiwa Securities Trust Company, since October 2008; Client Reporting Department of Daiwa Securities Trust Company, from 2002 to 2008; Secretary, The Thai Capital Fund, Inc. and The Singapore Fund, Inc., since 2004. Secretary of the Fund since 2004 — Anthony Cambria (56) One Evertrust Plaza Jersey City, NJ 07302-3051 Director and Executive Vice President, Daiwa Securities Trust Company, since 1999; Chief Compliance Officer, The Thai Capital Fund, Inc. and The Singapore Fund, Inc., since 2004. Chief Compliance Officer of the Fund since 2004 — Leonard B. Mackey, Jr. (59) 31 West 52nd Street New York, NY 10019-6131 Consultant, since 2007 and Partner from 1983 to 2007 in the law firm of Clifford Chance US LLP; Assistant Secretary, The Thai Capital Fund, Inc. and The Singapore Fund, Inc., since 2004. Assistant Secretary of the Fund since 2004 — 1 "Fund Complex" includes the Fund, The Thai Capital Fund, Inc. and The Singapore Fund, Inc., which are the only registered investment companies advised by SCB Asset Management Co., Ltd., DBS Asset Management (United States) Pte. Ltd., DaiwaSB Investments (Singapore) Ltd., DaiwaSB Investments (USA) Ltd., DaiwaSB Investments Ltd. or their respective affiliates. * Director so noted is deemed by the Fund's counsel to be an "interested person" (as defined in the U.S. Investment Company Act of 1940, as amended). Mr.Fujisawa is deemed an interested person of the Fund because of his affiliation with Daiwa Securities Trust Company, an affiliate of the Fund's investment adviser, DaiwaSB Investments Ltd. 17 The Japan Equity Fund, Inc. Board Consideration and Approval of Investment Advisory and Management Agreements (unaudited) Nature, Extent and Quality of Services At a meeting (the "Meeting") of the Board of Directors of The Japan Equity Fund, Inc. (the "Fund") held on June2, 2010, the Board reviewed and considered the nature and extent of the investment advisory services provided by DaiwaSB Investments Ltd. (the "Investment Adviser") under the Advisory Agreement and DaiwaSB Investments (USA) Ltd. (the "Investment Manager" and, together with the Investment Adviser, the "Advisers") under the Investment Management Agreement. The Board reviewed and considered the qualifications of the portfolio manager, the senior administrative managers and other key personnel of the Investment Manager who provide the investment advisory services to the Fund. The Board determined that the portfolio manager and key personnel of the Investment Manager are qualified by education and/or training and experience to perform the services in an efficient and professional manner. The Board also reviewed and considered the services provided to the Fund by the Investment Adviser and the personnel of the Investment Adviser who provide those services. The Board concluded that the nature and extent of the advisory services provided were necessary and appropriate for the conduct of the business and investment activities of the Fund. The Board also concluded that the overall quality of the advisory services was satisfactory. Performance Relative to the Fund's Benchmark The Board reviewed and considered the Fund's performance for the last one-, three- and five-year periods, as well as for the last 20 quarters, as provided in the materials distributed to the Board prior to the Meeting, compared to the Fund's benchmark, the Tokyo Stock Price Index. The Board noted that the Fund's return on its net asset value for the last one-year, three-year and five-year periods was higher than the Fund's benchmark. The Board also noted that, for the last 20 quarters, the Fund's performance varied as compared to the benchmark, however, the Fund, in most quarters, performed in line with the benchmark. The Board concluded that the Fund's overall performance was competitive with its benchmark. Fees Relative to Other Funds Advised by the Advisers The Board reviewed and considered the advisory fees paid by the Fund under the Advisory Agreement and the Investment Management Agreement (together, the "Advisory Fee") and information showing the advisory fees paid by other funds managed by each of the Advisers as compared to the Advisory Fee paid by the Fund. The Board noted that the Investment Manager does not manage any other closed-end funds that would provide an appropriate comparison to the Advisory Fee. The Board also reviewed and considered information showing that while the Investment Adviser does not manage any other U.S. registered funds, it does advise equity accounts for non-Japanese investors with advisory fees that are higher than the Advisory Fee. The Board concluded that the Advisory Fee was appropriate as compared to other funds advised by the Advisers. Fees and Expenses Relative to Comparable Funds Managed by Other Advisers The Board reviewed and considered the advisory fees paid by other closed-end funds investing in a single country. While the fees vary widely, the majority of these fees paid in connection with these country funds were in the 1.25% and higher range. The Board concluded that the Advisory Fee was competitive with these other country funds. The Board further noted that the total expense ratio of the Fund was lower than that of many other country funds, including Japan Smaller Capitalization Fund, Inc., and concluded that the Fund's total expense ratio was competitive. 18 The Japan Equity Fund, Inc. Board Consideration and Approval of Investment Advisory and Management Agreements (unaudited) (concluded) Breakpoints and Economies of Scale The Board reviewed and considered the structure of the Fund's advisory fee schedule under the Advisory Agreement and Investment Management Agreement and noted that it does include breakpoints. The Board considered that the Fund is closed-end. The Board concluded that economies of scale for the Fund were not a factor that needed to be considered at the current asset levels. Profitability of the Advisers The Board reviewed and considered a profitability report for each of the Advisers for the last year included in the materials previously provided to the Board. Based on its review of the information it received, the Board concluded that the profits earned by each Adviser were not excessive in light of the advisory services provided to the Fund. Advisers Financially Sound and Financially Capable of Meeting the Fund's Needs The Board considered whether each of the Advisers is financially sound and has the resources necessary to perform its obligations under the Advisory Agreement and Investment Management Agreement to which it is a party. The Board noted that each Adviser's operations remain profitable. The Board concluded that each of the Advisers has the financial resources necessary to fulfill its obligations under the Advisory Agreement and Investment Management Agreement to which it is a party. Historical Relationship Between the Fund and the Advisers The Board also reviewed and considered the historical relationship between the Fund and the Advisers, including the organizational structure of each of the Advisers, the policies and procedures formulated and adopted by each of the Advisers for managing the Fund's assets and the Board's confidence in the competence and integrity of the senior managers and key personnel of each of the Advisers. The Board concluded that it is beneficial for the Fund to continue its relationship with the Advisers. Other Factors and Current Trends The Board considered the controls and procedures adopted and implemented by each of the Advisers and monitored by the Fund's Chief Compliance Officer and concluded that the conduct of business by each of the Advisers indicates a good faith effort on its part to adhere to high ethical standards. General Conclusion After considering and weighing all of the above factors, the Board concluded it would be in the best interests of the Fund and its stockholders to approve renewal of each of the Advisory Agreement and Investment Management Agreement for another year. 19 (This page has been left blank intentionally.) 20 (This page has been left blank intentionally.) 21 BOARD OF DIRECTORS Yoshihiro Fujisawa, Chairman Austin C. Dowling Martin J. Gruber David G. Harmer Richard J. Herring Rahn K. Porter OFFICERS Yoshiaki Uematsu President John J. O’Keefe Vice President and Treasurer Yuko Tatezawa Secretary Anthony Cambria Chief Compliance Officer Leonard B. Mackey, Jr. Assistant Secretary ADDRESS OF THE FUND c/o Daiwa Securities Trust Company One Evertrust Plaza, 9th Floor Jersey City, NJ 07302-3051 INVESTMENT MANAGER Daiwa SB Investments (U.S.A.) Ltd. INVESTMENT ADVISER Daiwa SB Investments Ltd. ADMINISTRATOR AND CUSTODIAN Daiwa Securities Trust Company TRANSFER AGENT AND REGISTRAR American Stock Transfer & Trust Company LEGAL COUNSEL Clifford Chance US LLP INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP Notice is hereby given in accordance with Section23(c) of the Investment Company Act of 1940 that from time to time the Fund may purchase shares of its common stock in the open market at prevailing market prices. This report is sent to shareholders of the Fund for their information.It is not a prospectus, circular or representation intended for use in the purchase or sale of shares of the Fund or of any securities mentioned in the report. Annual Report October31, 2010 The Japan Equity Fund, Inc. c/o Daiwa Securities Trust Company One Evertrust Plaza Jersey City, New Jersey 07302 INVESTMENT MANAGER Daiwa SB Investments (U.S.A.) Ltd. INVESTMENT ADVISER Daiwa SB Investments Ltd. 22 Item2.Code of Ethics. (a) The registrant has adopted a code of ethics (the "Code of Ethics") that applies to the registrant's principalexecutive officer and principal financial and accounting officer.A copy of the registrant's Code of Ethics is attached hereto as Exhibit(a)(1). (b) No information need be disclosed pursuant to this paragraph. (c) The registrant has not amended the Code of Ethics during the period covered by the report to stockholders presented in Item1 hereto. (d) The registrant has not granted a waiver or an implicit waiver from a provision of the Code of Ethics during the period covered by this report. (e) Not applicable. (f) The Code of Ethics is attached hereto as Exhibit(a)(1). Not applicable. Not applicable. Item3.Audit Committee Financial Expert. The registrant's board of directors has determined that the registrant has at least one audit committee financial expert serving on its audit committee.The audit committee financial expert is Rahn K. Porter who is "independent" for purposes of this item. Item4.Principal Accountant Fees and Services. (a)(b)(c)(d) and (g).Based on fees billed for the periods shown: Registrant Covered Entities(1) Audit Fees $ N/A Non-Audit Fees Audit-Related Fees — $
